Citation Nr: 0709345	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from June 1946 until August 
1953.  The veteran died in October 2001, and the appellant is 
the veteran's surviving spouse.  The veteran was awarded the 
Purple Heart Medal.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in May 2004 and 
in February 2006 and was remanded on both occasions for 
further development.

A motion to advance this case on the Board's docket was 
received by the Board on May 4, 2004.  This motion was 
granted by the Board on May 21, 2004 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001; the death 
certificate, including as amended, lists the immediate cause 
of death as pneumonia due to myocardial infarction, and other 
significant conditions contributing to death, but not 
resulting in the underlying causes listed above as "COPD, 
DM, due to war injuries - [p]enetrating wounds due to 
missiles in the posterior chest wall, right buttock, lumbar 
region, right popliteal space of the right knee, 
hemopneumothoraces[, and p]aralysis of external popliteal 
nerve (injury of the right common peroneal nerve)."

2.  During the veteran's lifetime service connection was 
established for a shell fragment wound of the right thigh, a 
shell fragment wound of the back, paralysis of the right 
common peroneal nerve, a shell fragment wound of the right 
calf, a shell fragment wound of the right shoulder, and scars 
of the fingers of the right hand. 

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death, nor is there 
competent medical evidence establishing that the causes of 
his death were incurred or aggravated in service.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1310 (West 2002 & West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
September 2002 and June 2004 letters from VA to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  Additionally, a 
November 2006 communication informed the appellant as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to her.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, his death 
certificates, and reports of private and VA post-service 
treatment and examination.  Additionally, the claims file 
contains the appellant's and other lay statements in support 
of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.

The Board notes that attempts were made to contact, Dr. 
V.R.P, author of the corrected death certificate, per the 
Board's 2004 remand.  However, these attempts were 
unsuccessful.  In light of this, the Board finds that 
additional development is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 (2006).   
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R.  § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's October 2001 death from pneumonia and 
myocardial infarction was related to the injuries sustained 
by the veteran in Korea in June 1952.  The amended death 
certificate indicates that other significant conditions 
contributing to death, but not resulting in the underlying 
causes listed above were "COPD, DM, due to war injuries - 
Penetrating wounds due to missiles in the posterior chest 
wall, right buttock, lumbar region, right popliteal space of 
the right knee, hemopneumothoraces.  Paralysis of external 
popliteal nerve. (injury of the right common peroneal 
nerve)."  No autopsy was performed.

The Board will now address whether the veteran's fatal 
pneumonia and myocardial infarction were incurred in or 
aggravated by service, such that service connection would be 
warranted for the cause of death.  The evidence, however, 
does not demonstrate that either a cardiac disorder or 
pneumonia began during his period of active service.  The 
veteran's service medical records do not reflect treatment 
for either cardiac or pneumonia symptoms.  The Board also 
observes that the service medical records are silent for 
findings related to a respiratory disability or diabetes 
mellitus.  The Board further notes that there is no medical 
evidence establishing that cardiovascular disease manifested 
to a degree of 10 percent or more within 1 year of discharge 
from service.  See 38 C.F.R. § 3.307(a)(3); see also October 
1953 VA examination report.

At the time of his death, the veteran was service connected 
for the following: shell fragment wound of the right thigh 
(40 percent), shell fragment wound of the back (40 percent), 
paralysis of the right common peroneal nerve (30 percent), 
shell fragment wound of the right calf (20 percent), shell 
fragment wound of the right shoulder (10 percent), and scars 
on the fingers of his right hand (noncompensable).  

The Board notes that there is no medical opinion on file 
concerning the cause of death indicating that the veteran's 
death was due to any of these service-connected disabilities.  
In April 2006, a VA examiner opined that there was not 
convincing evidence of record that the veteran's "war 
injuries contributed to his death."  The examiner also 
stated that pneumonia and myocardial infarction were the 
immediate causes of death.  He further opined that the 
veteran's dementia was the most important underlying cause of 
death.  See also December 2001 statement by G.J.W., M.D.  It 
was noted that diabetes mellitus and (possibly) chronic 
obstructive pulmonary disease (COPD) may be other significant 
contributing conditions. 

The Board notes that service connection had not been 
established at the time of the veteran's death for the 
immediate causes, pneumonia and myocardial infarction, or the 
underlying causes, COPD and diabetes mellitus.  The Board 
also notes that there is no medical evidence of record 
finding the veteran's service-connected disabilities were 
either the principal or a contributory cause of death.  There 
is also no medical evidence that a service-connected 
disability aided or lent assistance to the production of 
death or affected vital organs to an extent that rendered the 
veteran les capable of resisting the effects of other disease 
or injury primarily causing death.  See January 2000 chest X-
ray; see also March 2000 problem list and October 2001 
discharge summary.  Because the 2006 VA examiner had access 
to the veteran's claims folder, to include the veteran's 
service medical records, the opinions expressed in his report 
are found to be highly probative.  Moreover, the Board finds 
that his findings are consistent with the evidence of record.  
38 C.F.R. § 4.2 (2006).

The only remaining evidence the appellant has submitted that 
supports her claim is her own statements, asserting that the 
veteran's service-connected disabilities caused or 
contributed to his death.  The Board acknowledges the 
appellant's assertions set forth in statements submitted in 
support of her claim.  However, she, as layperson--with no 
medical expertise or training, is not competent to comment on 
the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, her statements do 
not establish the required evidence needed, that is, a nexus 
between the veteran's service and his service-connected 
disabilities and his death.  As such, the Board finds that 
the appellant's statements and the other lay statements of 
record lack probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, while an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, the Board finds that the medical evidence of 
record, including the 2006 VA opinion, is of greater 
probative value than the appellant's statements regarding the 
cause of the veteran's death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


